       Case 1:15-md-02657-FDS Document 1706 Filed 10/24/19 Page 1 of 14




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 IN RE: ZOFRAN® (ONDANSETRON)                     MDL No. 1:15-md-2657-FDS
 PRODUCTS LIABILITY LITIGATION

 This Document Relates To:

 All Actions


           GLAXOSMITHKLINE LLC’S REPLY MEMORANDUM
 IN FURTHER SUPPORT OF ITS MOTION TO COMPEL DR. ZAMBELLI-WEINER
   TO PRODUCE DOCUMENTS AND FOR LEAVE FOR SECOND DEPOSITION

       Dr. Zambelli-Weiner’s Opposition turns a blind eye to her sworn admissions about how

she can provide the data sought by GSK with the click of a button; what her own documents and

discovery responses say; and unrefuted expert testimony setting out why Dr. Zambelli-Weiner’s

excuses and claims about the data are not believable. Tellingly, Dr. Zambelli-Weiner fails to put

an affidavit before the Court or any factual support for her attorney’s arguments about what she

has or does not have and why. Her silence on these key issues speaks volumes. In essence, Dr.

Zambelli-Weiner hopes that this Court will ignore her sworn testimony about being able to produce

the data and the serious concerns surrounding her failure to produce it. Dr. Zambelli-Weiner

should not be allowed to hide behind attorney argument to thwart GSK’s legitimate, scientific

concerns about whether the findings reported in her published study are substantiated by the

underlying data. Instead, Dr. Zambelli-Weiner should be ordered to produce the data sought by

GSK and sit for another deposition after the data are produced.
       Case 1:15-md-02657-FDS Document 1706 Filed 10/24/19 Page 2 of 14



I.     DR. ZAMBELLI-WEINER SHOULD BE COMPELLED TO PRODUCE THE
       MISSING DATA AND ANALYSES

       The Court should not reward Dr. Zambelli-Weiner’s conduct in providing incomplete or

incorrect information about discoverable documents. The fact that she avoided being candid about

the documents in her possession through one motion to compel does not insulate her from her

obligations under a properly served subpoena. The Court should order Dr. Zambelli-Weiner to

produce the missing data and analyses sought by GSK.

       A.      Dr. Zambelli-Weiner Failed to Respond to GSK’s Request for Statistical
               Coding.

       GSK’s Motion made clear that GSK moved to compel production of two categories of

documents: (i) the statistical coding for the “medical administration” variable (i.e., the

investigators’ instructions to the statistical program regarding how this variable should be defined)

and (ii) the full statistical output (i.e., the program’s actual analyses and results). Dr. Zambelli-

Weiner’s Opposition1 only addresses the latter request for the output; her Opposition says nothing

about GSK’s request for the statistical coding. Indeed, Dr. Zambelli-Weiner does not dispute that

she has this coding or that this is information critical to interpreting the study’s results. Notably,

Dr. Zambelli-Weiner’s willingness to force GSK to move to compel this data and her decision to

not even offer an argument about why it should not be produced speaks directly to how she is

willing to try and prevent GSK’s access to basic data about the reliability of her study. This tactic

also flags for the Court a basic question: what is it about the statistical coding and the output data

that Dr. Zambelli-Weiner does not want the Court, GSK, and its experts to see? For these reasons,




       1
         Non-Party Witness April Zambelli-Weiner, Ph.D.’s Opp’n to GSK’s Mot. to Compel Production
of Docs. and For Leave for Second Deposition (“Opposition”), Doc. No. 1693 (filed Oct. 17, 2019).
                                                  2
       Case 1:15-md-02657-FDS Document 1706 Filed 10/24/19 Page 3 of 14



the portion of GSK’s motion seeking the statistical coding for the “medical administration”

variable must be granted. 2

        B.      Dr. Zambelli-Weiner’s Own Testimony and Dr. Kimmel’s Affidavit Refute
                Counsel’s Claims That Dr. Zambelli-Weiner Cannot Generate the Statistical
                Output.

        In the face of Dr. Zambelli-Weiner’s unequivocal testimony that she can generate the

output analyses sought by GSK with “not very much effort” and “with a click of a button,” her

counsel seeks to re-write what she actually said by claiming that GSK is taking her testimony “out

of context.” Counsel suggests that when she gave this testimony she was not aware that GSK

sought the production of statistical output for the analyses in her Study.3 This is simply false. Dr.

Zambelli-Weiner’s testimony that she could generate the output with “not very much effort” was

specifically in the context of questioning related to GSK’s request for her Study’s statistical

output:

  Counsel’s Representations                         Dr. Zambelli-Weiner’s Testimony
       In Opposition
                                       Q. Okay. All right. Now, let’s go back to Exhibit 2, which is your
 “[W]hile Dr. Zambelli-Weiner          Notice of Deposition. And Request 2D, if you would take a look
 agreed in theory that the Stata       at that, asks for Stata, SAS, or any other statistical software
 software allows a user to             output or printout of the analysis, correct?
 generate an output for a              A. Correct.
 particular analyses [sic] with        Q. Okay. And your response to that request was that this
 little effort, she did not mean       printout does not exist.
 that it would take little effort or   A. That’s correct.
 time to generate a Stata output       Q. Do you know how to generate a Stata output?
 for all of the analyses               A. Yes.
 conducted in connection with          Q. Okay. I mean you can do that with a click of a button; is that
 the Study.”                           right?

        2
          See Iantosca v. Benistar Admin Servs., Inc., No. CIV.A. 08-11785-NMG, 2012 WL 220224, at
*3 (D. Mass. Jan. 24, 2012) (“BASI’s motion [to compel] is ALLOWED because the government did not
respond to that portion of BASI’s motion to compel in its opposition.”); Upton v. McKerrow, No.
CIV.A.1:94-CV-353MHS, 1996 WL 193807, at *6 (N.D. Ga. Feb. 20, 1996) (granting portion of plaintiff’s
motion to compel to which defendant did not respond); Navajo Nation v. Urban Outfitters, Inc., No.
12CV0195 LH/LAM, 2014 WL 11511092, at *9 (D.N.M. Nov. 21, 2014) (same).
        3
          Opp. at 6 (claiming that this “testimony [was] taken during the first day of her deposition before
she was served with the notice for the continued deposition that contained Request No. 3”). In fact, the
testimony was elicited specifically in the context of an identical request for the Study output.
                                                      3
       Case 1:15-md-02657-FDS Document 1706 Filed 10/24/19 Page 4 of 14



                                    A. Sure, absolutely.
                                    Q. Okay. So, why can’t you generate it?
                                    A. It doesn’t exist from the analyses. That is not our policy to retain
                                    output. It is not how we do our studies. The output gets put into the
                                    table shells, and that is the end of it. So, I’m not hired by anyone to
                                    go back and recreate my analyses. So, I’m not going to do that.
                                    Q. Okay. You have the codes, right?
                                    A. Yes. We have the codes.
                                    Q. The codes are on your laptop, right?
                                    A. I didn’t say that. I’m not sure that they are on my laptop.
                                    Q. Where are they?
                                    A. I believe I said they are on the server --
                                    Q. Okay. They are on the server.
                                    A. -- to be accurate.
                                    Q. So, how much effort would it take to take the codes and run
                                    them through Stata again?
                                    A. Not, not very much effort, I don’t believe.4


        Under very similar circumstances, another court in recent birth defect litigation involving

an antidepressant medication ordered the production of the underlying statistical analyses of a

study relied on by plaintiffs.5 While the study author testified at deposition that she had the

analyses, she subsequently reversed course in response to defendant’s motion to compel this

information, and argued that she did not “have custody, control, or possession of this

information.”6 The court rejected this claim based on the author’s earlier sworn testimony, stating

that “I will find as a matter of fact that Dr. Berard has this information. She must have, if she

noted it in her deposition.”7 Moreover, the court emphasized this information was critical to its

assessment of the study’s reliability:

        How can I assess scientific reliability if, admittedly, source codes, general
        equalization tables, things that are more objective than subjective, are, pardon
        the expression, withheld from my consideration? . . . Specific access to the SAS

        4
          Zambelli-Weiner Dep. (Ex. 2) at 38:12-40:2 (emphasis added).
        5
          In re Forest Research Inst. Cases, Order Granting Defs.’ Mot. to Compel Produc. of Docs.
Necessary to Verify Validity & Accuracy of Study by Pls.’ Expert, Anick Bérard, Ph.D. (N.J. Super. Ct.
Law Div. Hudson Cty. Oct. 9, 2015) (Ex. 3).
        6
          Hearing Tr., Capicotti v. Forest Labs (N.J. Super. Ct. Law Div. Hudson Cty. Oct. 9, 2014) at 26,
33 (Ex. 4).
        7
          Id. at 58 (emphasis added).
                                                    4
       Case 1:15-md-02657-FDS Document 1706 Filed 10/24/19 Page 5 of 14



        codes will allow one to understand how Dr. Berard manipulated, organized, or
        analyzed the data in her study. Together with the generalized equations model, this
        will allow the defendants to assess the accuracy of the adjusted figures that were
        reported in the study . . . .8

        The same result is even more warranted in this case where, not only did Dr. Zambelli-

Weiner acknowledge that she can generate the output with “not very much effort,” but GSK’s

epidemiologist, Dr. Stephen Kimmel, also confirmed (through an unrebutted affidavit) that it

would take only “minutes” to generate the output sought by GSK. Kimmel Aff. ¶¶ 21, 24, (Ex. 2

to GSK’s Motion).

        C. Dr. Kimmel’s Affidavit Remains Unrebutted.

        Given the scientific nature of the information sought by GSK, every factual basis for GSK’s

motion was supported by the sworn affidavit of Dr. Kimmel. Kimmel Aff. (Ex. 2 to GSK’s

Motion). Among other things, Dr. Kimmel opined regarding (i) the fact that critical statistical

coding and output were missing from Dr. Zambelli-Weiner’s document production; (ii) the need

to obtain these missing data in order to assess the validity and reliability of the study’s methods

and results; (iii) the impropriety of Dr. Zambelli-Weiner’s purported failure to retain the statistical

output and the inconsistency of that claim with the fact that she produced some portions of that

very output; and (iv) the ease of generating the output by running the statistical codes through

Stata. Yet, Dr. Zambelli-Weiner’s Opposition relies solely upon attorney argument, without an

affidavit from an expert or even Dr. Zambelli-Weiner herself.9                Mr. Gunderson’s attorney

argument cannot rebut the sworn affidavit of Dr. Kimmel. Invitrogen Corp. v. Clontech Labs.,


        8
         Id. at 29-30, 57 (emphasis added).
        9
         Counsel’s claim that Dr. Zambelli-Weiner did not provide an affidavit because GSK had ample
opportunity to question her at her deposition (Opposition at 7) is a non-starter. As set forth below and in
GSK’s moving memorandum, Dr. Zambelli-Weiner’s deposition testimony (e.g., Study output can be
generated from existing codes “with the click of a button”) is irreconcilable with her counsel’s claims in
Opposition to GSK’s motion (e.g., Study output cannot be generated from existing codes). Dr. Zambelli-
Weiner’s reluctance to provide an affidavit that contradicts her sworn testimony is therefore not surprising.
                                                     5
        Case 1:15-md-02657-FDS Document 1706 Filed 10/24/19 Page 6 of 14



Inc., 429 F.3d 1052, 1068 (Fed. Cir. 2005) (“Unsubstantiated attorney argument regarding the

meaning of technical evidence is no substitute for competent, substantiated expert testimony.”);

Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1332 (Fed. Cir. 2009) (“[T]his position

is merely attorney argument lacking evidentiary support.”).10 That alone provides a basis for

granting GSK’s motion.

        D.       The Produced Documents, the Published Study, and Dr. Kimmel’s Affidavit
                 Refute Counsel’s Claim That the Statistical Output for the Zofran Study Does
                 Not Exist (or Is Contained in the Published Study).

        As explained in GSK’s motion, as well as in Dr. Kimmel’s original and supplemental

affidavit,11 Mr. Gunderson’s claim—that the statistical output for the Zofran study does not exist—

is refuted by the documents produced and the published study. The produced documents show

that some portions of that very output do exist contrary to the representations in Dr. Zambelli-

Weiner’s Opposition. Kimmel Affid. (Ex. 2 GSK’s Motion) ¶22; Kimmel Supp. Affid. (Ex. 1) ¶2.

In response, Dr. Zambelli-Weiner claims that the approximately 350 pages of output that have

been produced “were not related to the Zofran study” at all.                  As stated in Dr. Kimmel’s

Supplemental Affidavit, this claim is incorrect: “given the matching analyses and results between

the output provided and the published study, as noted on p. 9 of my September affidavit, it is clear

that there are analyses and results from the published study included in the statistical output

that has been produced.” Kimmel Supp. Affid. (Ex. 1) ¶2 (emphasis added). Indeed, one does

not have to be an expert to see that


        10
            See also, Perotin v. Colvin, 110 F. Supp. 3d 1048, 1055 (D. Colo. 2015) (“[I]t would be
inappropriate to substitute the lay opinion of plaintiff's counsel for the vocational expert’s expertise, which
plaintiff himself acknowledged at the hearing.”); Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276,
1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”); Hayer v. Univ. of Med., 490 F.
App'x 436, 439 (3d Cir. 2012) (“[W]e do not have the benefit of any expert statistical analysis or opinion
and counsel’s own analysis is no substitute.”).
         11
            Supplemental Affidavit of Stephen E. Kimmel, MD, MSCE, FACC, FAHA, FISPE, dated
October 22, 2019 (“Kimmel Supp. Affid.”) (Ex. 1).
                                                      6
       Case 1:15-md-02657-FDS Document 1706 Filed 10/24/19 Page 7 of 14




                                                  Kimmel Affid. (Ex. 2 to GSK’s Motion) ¶22 (Table

2). Once again, the facts refute the representations made by Dr. Zambelli-Weiner and beg the

question: what is it about the statistical coding and the output data that Dr. Zambelli-Weiner does

not want the Court, GSK, and its experts to see?

        Moreover, counsel’s current claims that no Stata output for the study exists (or has been

produced) cannot be squared with counsel’s supplemental response in April that responsive

documents “have been produced.”12

        Furthermore, GSK has recently learned that Dr. Zambelli-Weiner communicated with the

European Medicines Agency (EMA), in response to some questions raised by the agency with

respect to her study. Ex. 5.13




        Finally, counsel’s claim that “the Stata output for the Study is contained in the Study

manuscript and supporting tables” is simply false. As explained by Dr. Kimmel, the study results

(e.g., odds ratios and confidence intervals) that are typically reported in the study tables are but a

small portion of the information contained in a statistical output—information critical to an


        12
           Doc. 1663-12 (“Request No. 3: Concerning the Study: The entire Stata/MP13.1, SAS, or any
other statistical software output/printout of the analyses, including the final analyses and preliminary or
other analyses that were not reported in the Study. To the extent necessary, generate this output/printout
from the existing Stata/MP13.1 codes. . . . Supplemental Response: All documents responsive to this
request have been produced.” (emphasis added)).
        13




                                                    7
        Case 1:15-md-02657-FDS Document 1706 Filed 10/24/19 Page 8 of 14



evaluation of study validity and reliability. Kimmel Supp. Affid. (Ex. 1) ¶4. Again, Mr.

Gunderson’s argument is unsupported by the facts, as Dr. Kimmel’s affidavit explains.

        E.      Counsel’s Claim That Dr. Zambelli-Weiner Lacked a Professional Obligation
                to Save the Output Is Meritless.

        Mr. Gunderson’s bald claims that Dr. Zambelli-Weiner purportedly was not obligated to

save the output for her study should not be credited, particularly in light of Dr. Kimmel’s sworn

statements to the contrary. Indeed, Mr. Gunderson never addresses the International Society of

Pharmacoepidemiology guidelines, requiring authors to preserve the output for at least 5 years

after publication, discussed in Dr. Kimmel’s Affidavit. Kimmel Affid. (Ex. 2 to GSK’s Motion)

¶19. Counsel’s citation to a Stata manual’s directions for “copying output to a word-processor

document” misses the point—the fact that portions of output can be “cut and pasted” does not

mean that there is no obligation to retain the underlying output (which, as Dr. Kimmel explains,

contains a lot more data than the reported results).

        The importance of preserving the statistical output was highlighted recently in an episode

involving Plaintiffs’ own epidemiologist, Dr. Carol Louik. In the Zoloft birth defects MDL, one

of the peer-reviewed studies relied on by plaintiffs was co-authored by Dr. Louik. When a question

was raised regarding one of the reported confidence intervals in the study, Dr. Louik promptly

went back to the statistical output, discovered a “transcription error,”14 and sent in a correction to

the journal (which immediately corrected the article).15 Dr. Louik did this eight years after the




        14
            Louik June 23, 2015 Email (Ex. 6) (“I reviewed the analytic files that were used in preparing that
paper and discovered that in fact there was an error in the results as reported in the paper—we reported an
OR of 2.0 with 95% CI 1.2-4.0. The OR was correct, but the correct CI should have been 1.0-4.0. (The
error resulted from a simple but unfortunate mistake in transcribing the results.”)).
         15
            Correction: First-Trimester Use of Selective Serotonin-Reuptake Inhibitors and the Risk of Birth
Defects (June 28, 2007; 356:2675-83) (Ex. 7).
                                                      8
       Case 1:15-md-02657-FDS Document 1706 Filed 10/24/19 Page 9 of 14



study was published (in contrast to Dr. Zambelli-Weiner’s claims that she no longer has the

statistical output for a study published this year).

        F.      Dr. Kimmel’s Affidavits Refute Counsel’s Unsupported Claims That GSK
                Does Not Need the Statistical Codes and Output to Assess the Reliability of the
                Study.

        As Dr. Kimmel made clear in two separate affidavits, GSK cannot assess the methods or

results of the Zambelli-Weiner study without the statistical codes and output sought in this Motion.

Kimmel Affid. (Ex. 2 to GSK’s Motion) ¶¶ 13-18, 25; Kimmel Supp. Affid. (Ex. 1) ¶¶ 4-6, 8. Mr.

Gunderson’s unsupported assertions to the contrary cannot overcome this expert evidence.

        Moreover, as in the Capicotti case cited above, other courts—when faced with evidence of

potential litigation bias—have allowed discovery of the underlying statistical analyses and data to

permit at least some verification of the study methods and reported results.16 For example, in the

Viagra MDL, the court ordered the production of the statistical analyses and underlying data, for

a published, peer-reviewed study that was performed by the plaintiffs’ expert and was relied on as

evidence of causation. In re Viagra Prods. Liab. Litig., 658 F. Supp. 2d 936, 940 (D. Minn. 2009).

The defendant discovered numerous coding errors (e.g., unexposed patients coded as exposed,

incorrect coding of a potential confounder, incorrect coding for the statistical method that the

authors purported to have used). Id. at 942-44. Although the plaintiffs contended that other

documents that would purportedly validate the coding and the study’s findings “have been

destroyed,” the court rejected this claim. Id. at 942. Ultimately, the court concluded that the

identified coding mistakes (and resultant errors in the published study), rendered both the study

and the expert’s opinion (to the extent that it was based on that study) unreliable:



        16
            See, e.g., In re Viagra Prods. Liab. Litig., 658 F. Supp. 2d 936, 944 (D. Minn. 2009); In re
Denture Cream Prods. Liab. Litig., 292 F.R.D. 120, 122-27 (D.D.C. 2013); In re Accutane Prods. Liab.
Litig., No. 8:04–md–2523, 2007 WL 201091, at *2 (M.D. Fla. Jan. 24, 2007).
                                                   9
       Case 1:15-md-02657-FDS Document 1706 Filed 10/24/19 Page 10 of 14



        Peer review and publication mean little if a study is not based on accurate
        underlying data. . . . Even if the McGwin Study as published was conducted
        according to generally accepted epidemiologic research and did not result from
        post-litigation research, the fact that the McGwin Study appears to have been based
        on data that cannot now be documented or supported renders it inadmissibly
        unreliable.

Id. at 945 (emphasis added). Notably, two years after the court’s decision in the Viagra MDL,

the journal fully retracted this study.17

        Similarly, this Court has recognized that the Zambelli-Weiner study “has become a central

piece of plaintiffs’ experts’ causation opinions in this litigation.”18 In part for this reason, as well

as due to Dr. Zambelli-Weiner’s ties to Plaintiffs’ counsel and her “lack of candor or worse,”19

this Court has already granted GSK’s motion to compel “[a]ll DOCUMENTS concerning any

analyses or data relating to Zofran and birth defects that were not reported in the Study.”20 It is

therefore only logical that the more relevant documents concerning analyses that were reported

in the Study should likewise be produced.

II.     DR. ZAMBELLI-WEINER SHOULD BE ORDERED TO APPEAR FOR AN
        ADDITIONAL DEPOSITION.

         The Court should allow an additional deposition in light of Dr. Zambelli-Weiner’s

decision to withhold discoverable documents and—in some instances—her false claims under oath
                                            21
that                                             GSK’s Daubert motion was pending before the Court

when Dr. Zambelli-Weiner was initially deposed (February 1, 2019), and the corresponding

Daubert hearing was scheduled for the following month (March 2019). Dr. Zambelli-Weiner’s


        17
           https://www.ncbi.nlm.nih.gov/pubmed/16424524 (last accessed Oct. 3, 2019).
        18
           Mem. & Order on In Camera Production of Docs. Concerning Dr. Zambelli-Weiner, Doc. No.
1612, at 2.
        19
           April 8, 2019, Hearing Tr. (Ex. 8) at 49:17.
        20 April 8, 2019 Hearing Tr. (Ex. 8) at 47:23-49:9; Doc. 1663-12.
        21




                                                     10
       Case 1:15-md-02657-FDS Document 1706 Filed 10/24/19 Page 11 of 14



counsel improperly suspended Dr. Zambelli-Weiner’s February 1st deposition, based on her

purported lack of familiarity with her own documents
                     22
                          One week before the scheduled continuation of her deposition, her counsel

sought to delay it by improperly objecting to GSK’s discovery requests and directing that any

motion to compel be filed and ruled on before that continuation. (Doc 1663-11). Needless to say,

there is no precedent for allowing a party to usurp the role of the court in directing when a motion

to compel should be filed, much less where doing so would substantially prejudice the other party.

Here, GSK should not have had to forego Dr. Zambelli-Weiner’s testimony it needed for the

upcoming Daubert hearing based on Dr. Zambelli-Weiner’s improper withholding of relevant

documents.

        Courts’ default position is that when new evidence is produced after a witness’s deposition,

a further deposition is typically allowed.23 That default should apply here, particularly because

Dr. Zambelli-Weiner and Plaintiffs, not GSK, created the need to re-depose Dr. Zambelli-Weiner.

They chose to not produce documents to GSK, the Court has already held that they were wrong to

do so, and GSK should not be punished for their failure.24 Accepting Dr. Zambelli-Weiner’s


        22
             Zambelli-Weiner Dep. (Ex. 2) 136:17-137:15
        23
            Le v. Diligence, 312 F.R.D. 245, 246 (D. Mass. 2015) (“Although the decision is discretionary,
courts have generally allowed re-opening a deposition where, as here, new information is unearthed only
after the initial deposition.” (collecting cases)); Estate of Joann Matouk Romain v. City of Grosse Pointe
Farms, No. 14-12289, 2016 WL 3213410, at *2 (E.D. Mich. June 10, 2016) (“[W]here new information
relating to the subject of a deposition comes to light after the witness is deposed, courts typically allow for
the witness to be re-deposed.” (citations omitted)).
         24
            See Le, 312 F.R.D. at 246 (“Defendants have provided no reason for the delayed disclosures, and
it is only fair that Plaintiff should not be penalized for their lack of promptness.” (emphasis added));
see also Robinson v. D.C., 75 F. Supp. 3d 190, 196-97 (D.D.C. 2014) (ordering re-deposition of defendant’s
expert regarding plaintiffs’ “late-produced materials” and ordering defendant to pay the associated costs);
Owen v. No Parking Today, Inc., 280 F.R.D. 106, 111 (S.D.N.Y. 2011) (“[Plaintiff] was forced to proceed
with Thomas’s deposition before receiving necessary documents. . . . Therefore, to restore [Plaintiff] to the
position he would have been in absent [defendant’s] discovery failure, the Court will permit [Plaintiff] to
depose Thomas again as to any issues raised by the newly-produced documents. The costs of this deposition
shall be borne by the defendant because his wrongful behavior necessitated the extra deposition.”).
                                                      11
          Case 1:15-md-02657-FDS Document 1706 Filed 10/24/19 Page 12 of 14



argument would do just that, while rewarding Dr. Zambelli-Weiner for unjustifiably failing to

timely produce responsive documents in her custody and control. The three cases cited by Dr.

Zambelli-Weiner are wholly distinguishable. None of these cases involved pending, dispositive

motions for which the witness’s testimony was needed. And none involved a witness who

repeatedly made false statements under oath—including statements regarding the purported non-

existence of documents that were later produced. 25 (For example, at the time that GSK proceeded

with the continuation of Dr. Zambelli-Weiner’s deposition, it was not aware that the study was

funded by Plaintiffs, much less that significant portions of her testimony would later prove to be

false).

          Moreover, accepting Dr. Zambelli-Weiner’s argument would incentivize deponents to

delay producing documents or assert baseless objections in order to delay their depositions. This

would force parties seeking discovery to incur the burden and expense of moving to compel

discovery responses and would waste judicial resources on deciding those motions. If this result

seems illogical, counterintuitive, and unfair, that is because it is.

          For all of these reasons, as well as those set forth in GSK’s moving memorandum, GSK’s

motion to compel should be granted in its entirely.




          25
            Additionally, two of the cases involved procedural defects barring re-deposition. Moreno v.
SERCO Inc., No. 1:15-CV-3382-CC-JKL, 2016 WL 9753775, at *1-2 (N.D. Ga. Oct. 7, 2016) (“[T]he
notice of a second deposition was invalid and unenforceable.”); Nellcor Puritan Bennett LLC v. CAS Med.
Sys., Inc., No. 2:11-CV-15697, 2013 WL 3242960, at *3 (E.D. Mich. June 26, 2013) (plaintiff failed to
seek leave of court for second deposition). The third case involved the deposition of a witness when
discovery requests were still pending, but not yet due. See Estate, 2016 WL 3213410, at *2. Furthermore,
the District of Massachusetts has already implicitly rejected Dr. Zambelli-Weiner’s interpretation of these
cases (namely, that the party seeking the discovery could have prevented the need for a second deposition).
Le, 312 F.R.D. at 246 (recognizing that a party’s failure to produce created the need for a witness’s re-
deposition).
                                                    12
      Case 1:15-md-02657-FDS Document 1706 Filed 10/24/19 Page 13 of 14



Dated: October 24, 2019

                                   Respectfully submitted,

                                   /s/ Thomas Sheehan
                                   Thomas Sheehan
                                   Eva Canaan
                                   PHILLIPS LYTLE L.L.P.
                                   One Canalside
                                   125 Main Street
                                   Buffalo, NY 14203-2887
                                   tsheehan@phillipslytle.com
                                   ecanaan@phillipslytle.com

                                   Madeleine M. McDonough
                                   Jennifer M. Stevenson
                                   Jennifer Stonecipher Hill
                                   SHOOK, HARDY & BACON L.L.P.
                                   2555 Grand Blvd.
                                   Kansas City, MO 64108
                                   Telephone: (816) 474-6550
                                   Facsimile: (816) 421-5547
                                   mmcdonough@shb.com
                                   jstevenson@shb.com
                                   jshill@shb.com
                                   Admitted pro hac vice

                                   Attorneys for Defendant GlaxoSmithKline LLC




                                     13
      Case 1:15-md-02657-FDS Document 1706 Filed 10/24/19 Page 14 of 14



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                 14
